Citation Nr: 1537048	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1959 to January 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran had indicated on his July 2011 substantive appeal that he wanted to appear at a personal hearing before the Board at the RO.  However, in October 2014, he stated that he wished to withdraw his request for a hearing and have his case forwarded to the Board.  Therefore, his request for a hearing is withdrawn and the Board will proceed with the consideration of his appeal.  See 38 C.F.R. § 20.702(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during active duty.  The Veteran underwent VA examination in connection with his claims in October 2009.  The VA examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner also reported that she could not provide an opinion as to whether the Veteran's hearing loss was related to his in-service noise exposure without resorting to mere speculation, as the Veteran's enlistment and separation testing consisted only of speech and/or whisper voice testing.  The examiner noted that this type of testing is not frequency specific and does not indicate all hearing loss, especially high frequency hearing loss.  Additionally, the examiner found that as the Veteran's tinnitus was likely related to his hearing loss, she could also not render an opinion as to its etiology without resorting to mere speculation.  Upon review, the Board finds the examiner's rationale inadequate, and as such the opinion is inadequate for purposes of service connection.  The examiner did not discuss whether the Veteran's hearing loss was consistent with the type of noise exposure described by the Veteran, or comment on the reported onset of hearing loss.  As such, the Board finds remand is warranted to obtain an additional examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Further, the Board finds that any decision or new development with respect to the service connection claim for bilateral hearing loss being remanded may affect the claim for tinnitus.  These issues are inextricably intertwined because the October 2009 examiner linked the Veteran's tinnitus to his hearing loss, thus a hypothetical grant of service connection for hearing loss could significantly change the adjudication of the tinnitus issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to service connection for tinnitus must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA medical records dated from April 2010 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from April 2010 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of any bilateral hearing loss and tinnitus.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service medical records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss was caused by or is related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was caused by active service or is related to active service.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by or is related to service (including noise exposure in service) as opposed to some other cause.  The examiner must comment specifically on whether the Veteran's current bilateral hearing loss is consistent with the type of noise exposure described by the Veteran.

The examiner must not rely solely on the absence of hearing loss in service or upon separation as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all conclusions reached. If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should provide a detailed reason as to why, including what information would be needed in order to form an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The AOJ must review the record and ensure that the instructions of the remand have been complied with.  If the instructions have not been complied with, the AOJ must undertake all corrective actions prior to returning the case to the Board.

5.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




